IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0413-07


SAFETY NATIONAL CASUALTY CORP.,
AGENT MANUEL LEYVA D/B/A ROCKY BAIL BONDS,
Appellant

v.

THE STATE OF TEXAS



ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE EIGHTH COURT OF APPEALS
EL PASO COUNTY


Per Curiam.

O R D E R 


	The Court grants discretionary review and would request briefing from the parties on 
the following question raised in Appellant's petition: 
	Whether the Court of Appeals properly found that article 22.16(a) of the Texas
Code of Criminal Procedure is unconstitutional based on a violation of the
separation of powers provision in the Texas Constitution.  
	In addition, the Court grants review on its own motion and would request briefing from
the parties on the following question:
Whether article 22.13(a)(5) of the Texas Code of Criminal Procedure is
unconstitutional based on a violation of the separation of powers provision in
the Texas Constitution. 
	The Clerk of this Court will send copies of this order to the Court of Appeals for the
Eighth District, Appellant, and the County Attorney for El Paso County. 

En Banc.
Entered June 20, 2007.
Do Not Publish